         Case 4:19-cr-00061-RGE-CFB Document 237 Filed 08/01/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION



UNITED STATES OF AMERICA,
                                                             No. 4:19-cr-00061-RGE-CFB-8
       Plaintiff,
                                                         ORDER FOR PRESENTENCE
v.                                                   INVESTIGATION AND CONCERNING
                                                         SUBMISSION OF MOTIONS,
JOSE ANTONIO SANCHEZ JR.,                                 OBJECTIONS, AND OTHER
                                                         SENTENCING MATERIALS
       Defendant.



I.     PRESENTENCE INVESTIGATION AND DISCLOSURE OF
       PRESENTENCE REPORT
       Within fourteen calendar days following the date of adjudication or plea proceeding, pursuant to

the Administrative Order filed on December 5, 1994, counsel for the United States Attorney’s Office

shall provide to the United States Probation Office and serve upon opposing counsel a written statement

of the defendant’s offense conduct in the case. In accordance with this Order, the offence conduct

statement shall be provided no later than August 14, 2019.

       The United States Probation Office shall complete a presentence investigation, and the initial

presentence report (PSR) shall be completed and disclosed to parties within sixty calendar days following

the date of adjudication or plea proceeding. In accordance with this Order, the initial PSR shall be

disclosed on September 30, 2019. Initial disclosure of the PSR shall occur via electronic filing

on CM/ECF.

       Within fourteen days after disclosure of the initial PSR, pursuant to Fed. R. Crim. P. 32(f)(1),

counsel shall file with the Court any objections counsel may have to any material facts, information,

sentencing classifications, sentencing guideline ranges, and policy statements contained in or omitted
         Case 4:19-cr-00061-RGE-CFB Document 237 Filed 08/01/19 Page 2 of 3



from the PSR. In accordance with this Order, objections shall be filed by no later than

October 15, 2019. If a party has no objections to the PSR, a statement indicating such

shall be filed by this same date.

II.    OBJECTION MEETING

       It is the responsibility of counsel to be prepared for and participate in an objection

meeting, if one is necessary. In accordance with Fed. R. Crim. P. 32(f)(3), the United States Probation

office shall contact counsel to determine the parties’ readiness to proceed with sentencing and conduct

a meeting to address any objections or logistics relating to sentencing.

       No later than October 22, 2019, the Probation Officer shall contact the Court and confirm that

the case is ready to proceed to sentencing as scheduled; reschedule the sentencing date, if necessary;

and/or address any other logistical matters related to sentencing.

III.   SENTENCING DATE

       The parties involved shall appear before the Court for sentencing proceedings on

December 19, 2019, at 9:00 a.m., at the U.S. Courthouse in Des Moines, Iowa, before

U.S. District Judge Rebecca Goodgame Ebinger. The estimated time required for the sentencing

hearing is 30 minutes; however, the parties shall notify the Court if more time is needed. In accordance

with 18 U.S.C. § 3552(d), the final PSR shall be disclosed to the Court and parties at least ten days

prior to the date set for sentencing. The Probation Officer will advise the Court as to the projected

length of the sentencing hearing, whether the parties intend to call witnesses, whether it is anticipated

that any victims may wish to be present and/or address the Court, and whether there are any

unique logistical or scheduling issues.

IV.    PRESENTENCE SUBMISSIONS

       On or before five days prior to sentencing, the parties shall each file a sentencing memorandum,

setting forth any outstanding disputes as to the application of the United States Sentencing Guidelines

                                                    2
         Case 4:19-cr-00061-RGE-CFB Document 237 Filed 08/01/19 Page 3 of 3



and the position of the party as to the appropriate sentence to impose under the factors set forth in

18 U.S.C. § 3553(a). Any other motion or brief the party would like the Court to consider must be filed

by the same date. Additionally, by the same deadline, the parties shall file, under seal, any letters or

other exhibits the party would like the Court to consider at the sentencing hearing, with copies provided

to opposing counsel and the Probation Officer. The requirements in this section do not apply to

resistances or responses to motions or briefs served less than five days before the sentencing hearing,

Government motions under USSG §5K1.1 or 18 U.S.C. § 3553(e), or rebuttal or impeachment exhibits.

       IT IS SO ORDERED.

       Dated this 1st day of August, 2019.




                                                   3
